Case 2:18-cv-07448-JMA-ST Document 8 Filed 03/20/19 Page 1 of 3 PageID #: 36



                                                                                   150 South Fifth Street
                                                                                              Suite 1200
                                                                                  Minneapolis, MN 55402

March 20, 2019

Judge Joan M. Arzack
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

       Re:     Thomas Czerepinski, on behalf of himself and all others similarly situated v. MRS
               BPO, LLC
               Court File No.: 2:18-cv-7448-JMA-GRB

               LETTER REQUESTING PRE-MOTION CONFERENCE

Dear Honorable Judge Arzack:

This firm represents defendant MRS BPO, LLC (“MRS”) in the above referenced matter. This
letter is being submitted pursuant to Your Honor’s Individual Practices, Rule IV, B. For the
reasons set forth herein, MRS respectfully requests a Pre-Motion Conference with respect to its
intention to file a motion to dismiss.

Plaintiff commenced this putative class action, alleging that MRS violated the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. (Pl. Compl. ¶ 1.) As per
Plaintiff’s Complaint, the claims are based entirely upon MRS’s written correspondence to
Plaintiff dated August 5, 2017. See Ex. A to Pl. Compl. Specifically, Plaintiff takes issue with
the language in MRS' letter that advised Plaintiff that “The total amount of the debt due as of
charge off”. Pl. Compl. ¶ 17. Plaintiff asserts that the referenced language gives the appearance
that the balance will change when in fact, the balance is static. See Pl. Compl. ¶ 18-19.

Motion To Dismiss

Plaintiff’s allegation that the phrase “The total amount of the debt due as of charge off” is
deceptive and unfair, in violation of 15 U.S.C. §§ 1692e and 1692g fails. The statement
truthfully lists the balance as of the date of charge-off, which matches the balance due set forth in
the top caption of the letter. Further, Plaintiff does not allege that this balance is incorrect.
Plaintiff has failed to plead how the statement is either deceptive or false in violation of the
FDCPA when he alleges that the balance is static and in fact, the balance is static. Rather,
Plaintiff asserts that the language is misleading and unfair because it implies that the balance
may change in the future, which by Plaintiff’s own information and belief, was not his
understanding of the letter. Pl. Compl. ¶ 18. Payment of the balance due set forth in the letter
would have satisfied the account. Therefore, the collection letter was not misleading or
deceptive.




4618316v1
Case 2:18-cv-07448-JMA-ST Document 8 Filed 03/20/19 Page 2 of 3 PageID #: 37




The Second Circuit’s decision in Taylor v. Financial Recovery Services, Inc. has already
clarified this issue. Taylor, 886 F.3d 212 (2nd. Cir. 2018). In Taylor, the Second Circuit
confirmed that if the balance is static, there is no need to advise that fees and interest are not
accruing. Id. at 215. Moreover, one of the letters at issue in Taylor, included language similar to
that at issue in this matter: “As of the date of this notice you owe $599.98…..” (Doc. 1-1 1:16-
cv-4685-LGS) Taylor v. Financial Recovery Services, Inc., 252 F.Supp.3d 344 (E.D.N.Y. 2017).
Thus, Plaintiff's claim is directly at odds with the Second Circuit’s decision in Taylor.

In Taylor, the Second Circuit stated that:

       The collection notices FRS sent to Taylor and Klein, which stated their respective
       balances due without discussing interest or fees, could likewise have been read to
       mean that prompt payment of the amounts stated would satisfy the debts in
       question. The difference is that, while that message was prejudicially misleading
       on the facts of Avila, on the facts of this case it was accurate: prompt payment of
       the amounts stated in Taylor's and Klein's notices would have satisfied their debts.

       Of course, being informed that their debts were not accruing interest or fees could
       have been advantageous to Taylor and Klein, as it would have alerted them to the
       fact that they could delay repayment without their debts increasing. Thus, the only
       harm that Taylor and Klein suggest a consumer might suffer by mistakenly
       believing that interest or fees are accruing on a debt is being led to think that
       there is a financial benefit to making repayment sooner rather than later. This
       supposed harm falls short of the obvious danger facing consumers in Avila.

       ********

       Contrary to Taylor and Klein's objection, our decision today reads Sections 1692e
       and 1692g in harmony. That is, if a collection notice correctly states a consumer's
       balance without mentioning interest or fees, and no such interest or fees are
       accruing, then the notice will neither be misleading within the meaning of Section
       1692e, nor fail to state accurately the amount of the debt under Section 1692g.”

Taylor, 886 F.3d 212 at 214, 215 (citing to Avila v. Riexinger & Assocs., LLC, 817 F.3d 72, 75
(2d Cir. 2016) (emphasis added).

In Taylor, the district court was able to conclude that the collection letters were not false,
deceptive or misleading because the plaintiffs had failed to demonstrate that the balances of their
accounts were accruing interest at summary judgment. Taylor, 252 F.Supp.3d at 351-352
Necessarily, this involved a review of the documents the parties had produced during discovery.
Id. Here, the Court does not need to consider evidence as to whether the balance of Plaintiff’s
account was accruing interest, as that fact is evident from Plaintiff’s pleadings. Indeed,
Plaintiff’s Complaint acknowledges that: (1) the balance has not increased since the date the
account was charged-off, (2) Chase Bank USA, N.A. no longer accrues interest, late charges
and/or other charges on the balance, Pl. Compl. ¶¶ 18-19. Thus, no additional evidence is
necessary to conclude that the balance described in MRS’ letter to Plaintiff was not accruing

                                                2
4618316v1
Case 2:18-cv-07448-JMA-ST Document 8 Filed 03/20/19 Page 3 of 3 PageID #: 38




interest. MRS agrees with Plaintiff’s position that the balance was static, and Plaintiff’s pleading
acknowledges that neither Chase Bank nor MRS were authorized to accrue interest, late charges
and/or other fees on the balance. Plaintiff cannot avoid dismissal by suggesting the existence of
claims that are directly refuted by the allegations in her pleading.

Presumably, Plaintiff intends to rely upon the case of Islam v. Am. Recovery Serv., 2017 U.S.
Dist. LEXIS 180415 (E.D.N.Y. Oct. 31, 2017) (Judge Cogan). Id. The Islam decision held that
inclusion of a phrase similar to “as of the date of this notice” violated the FDCPA because such
language implied that the amount of the debt was subject to change, when it was not.

However, Judge Cogan’s holding in Islam is directly at odds with two decisions. In Feldheim v.
Financial Recovery Services, Inc., Judge Karas stated:

       The Court disagrees with Plaintiff’s characterization that the statement in the
       notice that “[a]s of the date of this notice you owe $4[,]414.61 deceptively and
       falsely implies that if ... Plaintiff doesn’t pay the amount demanded in full or
       accept one of the settlement offers then the amount to pay will be greater in the
       future.” (Am. Compl. ¶ 32 (internal quotation marks omitted).) As Defendant
       notes, this argument has been explicitly rejected by at least one district court and
       the Court is aware of no authority that has accepted it. See Ghulyani v. Stephens
       & Michaels Assocs., Inc., No. 15-CV-5191, 2015 WL 6503849, at *3 (S.D.N.Y.
       Oct. 26, 2015) (“[P]retending the clause ‘Balance Due as of the Date of this
       Letter’ actually reads ‘Balance Due as of the Date of this Letter, as your
       balance may be subject to increase due to interest’ .... [is a] farfetched and
       implausible interpretation.”). Simply put, the language of the notice does not
       “impl[y]” or “purport”—deceptively or otherwise—that the balance Plaintiff
       owed would increase over time. (Am. Compl. ¶ 32.)1 A plain reading of the
       notice’s quoted language reveals that it was not false, deceptive, or
       misleading.

Feldheim, 2017 WL 2821550 * 6, ---F.Supp.3d---(S.D.N.Y. June 28, 2017).

In Islam, Judge Cogan departed from the holdings in Feldheim and Ghulyani, because he felt he
was obligated to do so as a result of the Second Circuit’s reasoning in Avila v. Riexinger &
Associates, 817 F.3d 72 (2nd Cir. 2016). However, the Second Circuit clarified the application of
Avila through its decision in Taylor.

MRS believes that a motion to dismiss would be appropriate as the Second Circuit’s decision in
Taylor constructively resolves this dispute and clarifies all of the case law that was decided prior
to that decision.

Respectfully submitted,

/s/ Michael T. Etmund

cc:    Mitchell Pashkin

                                                 3
4618316v1
